           Case 1:20-cv-07270-NRB Document 36 Filed 12/14/20 Page 1 of 1


VIA ECF                                                      December 14, 2020
Honorable Naomi Reice Buchwald
United States District Judge
500 Pearl Street, Room 2270
New York, NY 10007

Re: Simcha Feldman et al. v. Yechezkel Strulovitch et al., 20-cv-07270-NRB

JOINT LETTER

Attorney for Plaintiffs Simcha Feldman et al. and
Attorney for Defendants EIGHTEEN PROPERIES LLC, KNICKERBOCKER LOFTS LLC, 296
COOPER LLC; WILLTROUT REALTY LLC, STAGG STUDIOS LLC, TOMPKINS 420 REALTY
LLC, 420 TOMPKINS, LLC

Dear Judge Buchwald,

      Defendants EIGHTEEN PROPERIES LLC, KNICKERBOCKER LOFTS LLC, 296 COOPER
LLC; WILLTROUT REALTY LLC, STAGG STUDIOS LLC, TOMPKINS 420 REALTY LLC, 420
TOMPKINS, LLC (the “Defendants”) in their previous letter filed on December 2, 2020 requested an
adjournment to file responsive pleadings to Plaintiff’s Complaint until December 15, 2020 on
Plaintiff’s counsel consent. In said letter Defendants also consented to align further with all scheduled
dates with all the other defendants in this action.

      Due to the results of December 14th pre-motion conference and given permission by your Honor
to Plaintiff to file an Amended Complaint, and, in the light of judicial economy, Defendants and
Plaintiffs are jointly respectfully requesting to permit Defendants to file responsive pleadings on the
same date as it will be for the other Defendants’ responsive pleadings to Plaintiffs’ Amended
Complaint, and not to hold Defendants in default for not responding to Plaintiffs’ Complaint on
December 15, 2020.

     Should Plaintiff fail to file Amended Complaint within thirty days, as permitted, Defendants
responsive pleadings will be due January 15, 2020.


                                             COHEN, LABARBERA & LANDRIGAN, LLP
  Cc: all parties via NYSCEF                /s/ Oxana Lukina
                                             By: Oxana Lukina, Esq.
                                             99 Brookside Ave., Chester, New York 10918,
                                             olukina@cll-law.com, tlandrigan@cll-law.com

                                             Lazar Grunsfeld Elnadav LLP
                                              /s/ Gerald Grunsfeld
                                             By: Gerald Grunsfeld
                                             Attorneys for Plaintiff
                                             1795 Coney Island Ave., Brooklyn NY 11230
                                             gerry@LGELaw.com
